DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
 	Claims 7 and 25 are cancelled, claims 1-6, 8-9, 12, 14-19, 22, 24 and 26 are pending, and claims 3, 8-9, 14-19, 22 and 24-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 4-6 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a volatile metalworking fluid that is volatized at 180°C or higher” in line 5 renders the claim indefinite.  Claim 1 recites a final product “A refrigerant pipe,” in which the volatile metalworking fluid is “eliminated by heat drying after processing” as disclosed in the specification (bottom of page 28 to top of page 29).
Regarding claim 4, similarly as applied to claim 1 above, the recitation “a volatile metalworking fluid that is volatized at 180°C or higher” in line 6 renders the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 12 are already present in claim 1 when the “organic sulfonate compound” is read in the claim..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6 and 12 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (JP 2016-216811) with English equivalent Aoki et al. (US 2018/0209707) in view of Arafat (2010/0294166), as evidenced by Grasshoff et al. (4,737,299)
Aoki et al. (US) discloses a refrigerant pipe 50 comprising:
a pipe body 51 including copper or a copper alloy (paragraph 60); and
an anticorrosive film 52 formed on an outer surface of the pipe body 51, the anticorrosive film 52 includes an anticorrosive agent;
but does not disclose the anticorrosive agent of (A) calcium dinonylnaphthalene sulfonate.
Arafat discloses an anticorrosive film for copper (Table 1) comprising:
an anticorrosive agent of (A) calcium dinonylnaphthalene sulfonate (paragraph 20, fifth sentence) for the purpose of providing an alternative anticorrosion property.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Aoki et al. (US) (A) calcium dinonylnaphthalene sulfonate for the purpose of providing an alternative anticorrosion property as recognized by Arafat. Further, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)  In this instance, the substitution of the anticorrosive agent (i.e. benzotriazole) of Aoki et al. (US) with the anticorrosive agent (i.e. calcium dinonylnaphthalene sulfonate) of Arafat would have been obvious.  
Furthermore, in the final product, a volatized metalworking fluid would not be present.  Arguendo, Aoki et al. (US) (paragraphs 40, 42 and 53) discloses the anticorrosive film 52 is obtained by applying a coating agent, i.e. a metalworking fluid volatile at 180°C or higher.  
Regarding claim 2, Arafat (Table 1) discloses the amount of the anticorrosive film of (A) calcium dinonylnaphthalene sulfonate is a result effect variable, in that, the amount of concentration per area affects the amount of anticorrosive property.  One of ordinary skill in the art would provide any concentration of calcium dinonylnaphthalene sulfonate to achieve a desired amount of anticorrosive property.
Regarding claim 4, as best understood, as applied to claim 1 above, the claim limitations are met.  Furthermore, the recitation of “by applying a coating agent in line is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.  Furthermore, in the final product, a volatized metalworking fluid would not be present.  Arguendo, Aoki et al. (US) (paragraphs 40, 42 and 53) discloses the anticorrosive film 52 is obtained by applying a coating agent, i.e. a metalworking fluid volatile at 180°C or higher.  
Regarding claim 5, Aoki et al. (US) (paragraph 49) discloses the coating agent includes the anticorrosive agent (i.e. calcium dinonylnaphthalene sulfonate as taught by Arafat) in an amount of 0.1 wt% or more and 0.5 wt% or less, which meets the claimed range.
Regarding claim 6, the recitation of “by drying the applied coating agent” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.  Arguendo, Aoki et al. (US) (paragraph 41) discloses the anticorrosive film 52 is obtained by drying the coating agent at a surface temperature of 130°C or higher and 200°C or lower, which meets the claimed range.
Regarding claim 12, as best understood, Arafat discloses the anticorrosive agent is (A) calcium dinonylnaphthalene sulfonate, i.e. an organic sulfonate.  As evidenced by Grasshoff et al. (column 4, lines 20-30), the formula for calcium dinonylnaphthalene sulfonate is fundamentally well known in the art, which meets the claim limitations.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection.  
No further comments are deemed necessary at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763